Citation Nr: 9930101	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  96-42 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from December 1970 to 
November 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a September 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Jackson, Mississippi.

In a January 1999 decision the Board determined that new and 
material evidence had bee submitted to reopen a claim of 
entitlement to service connection for a low back disorder.  
In addition the Board remanded the case to the RO for 
additional development of the evidence.  That development has 
been completed and the case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The low back disorder is of service origin. 


CONCLUSION OF LAW

A low back disability was incurred during active duty.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
service connection for a low back disability is warranted.  
The veteran during his hearing at the RO in January 1997 
contends that his back was fine at the time of his entrance 
into active duty.  He states that he currently has a chronic 
back disorder, which is a direct result of his period of 
active service. 

Initially, the Board has found that the veteran's claim for 
service connection for a low back disorder, is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible, that is meritorious on its own and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Once it has been determined that a claim is well grounded, VA 
has the statutory duty to assist the appellant in the 
development of evidence pertinent to that claim.  The Board 
is satisfied that all relevant evidence is of record, and the 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim has been met.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West 1991).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A veteran is presumed to be in sound condition when accepted 
for service except for defects noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service. 38 C.F.R. § 3.304 (1998).  Service 
connection may also be granted for aggravation of a 
preexisting disability. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1998).

The service medical records reflect that the veteran was 
examined for induction in May 1970.  Clinical evaluation of 
the spine was normal.  A notation on the examination report, 
dated in December 1970, indicated that the veteran had 
reported straining his back two months ago.  The veteran was 
referred for an examination.  He reported that he was able to 
work, and had no residuals except occasional problems 
associated with heavy lifting.  He had no pain on long 
standing, sitting, or bending.  Full range of motion was 
indicated with no spasm or pain.  Reflexes were also 
indicated to be normal and no sign of disuse was reported.  
The report also shows that complete lumbar back X-rays were 
negative.  

While stationed in Germany, he was seen at the dispensary in 
July 1972 for low back pain with radiation on truncal 
movements.  An August 1972 treatment record shows that the 
appellant complained of back strain.  An examination was 
negative and the diagnosis was muscular strain.  The report 
of the veteran's separation examination, dated in October 
1972, indicates that clinical evaluation of the back was 
normal.  A July 1976 examination conducted in conjunction 
with service in the Army Reserve clinically evaluated the 
spine as normal.

The veteran received intermittent treatment at private and VA 
facilities from the mid 1980s to 1995 for various medical 
disorders, to include lower back problems.  He was seen at a 
VA outpatient clinic in August 1987 for recurrent low back 
pain.  At that time there was no history of an injury.  X-
rays showed spina bifida occulta of the S1.  

A VA examination was conducted in May 1989.  At that time the 
veteran gave a history of injuring his back when he lifted an 
artillery shell weighing more than 100 pounds.  He received 
conservative treatment and was able to return to his unit.  
He reported constant pain.  The diagnosis was chronic low 
back pain with radicular pain, both lower extremities.

A hearing was conducted at the RO in April 1990.  He stated 
that he was treated for back pain during service as a result 
of lifting bombs.  

A private medical statement dated in July 1995 is to the 
effect that the veteran complained of radiating low back 
pain.  It was noted that X-rays taken in August 1987 showed 
spina bifida occulta at S1.  It was also pointed out that X-
rays taken of the veteran's back in July 1995 showed 
degenerative changes but no spondylosis or spondylolisthesis.  
The physician further indicated that there did appear to be 
calcification in the disc space of L5-S1, and that it was 
quite likely that the veteran's complaints of pain had been 
related to discogenic disease during all of this process.  
The physician opined that the veteran's complaints of 
recurrent low back problems strongly suggested that he had an 
acute herniated disc while in basic training, and that, if 
his history was correct, he had had intermittent compression 
related to increasing activity from time to time.  

An addendum to the July 1995 letter noted that MRI [magnetic 
resonance imaging] testing of the veteran's back was 
negative.  The symptoms were described as either recurrent 
lumbar spine sprain or S1 joint dysfunction.

A lay statement submitted by the veteran's sister in October 
1996 indicated that the veteran had no problems with his back 
until he entered the service.  

A hearing was held at the RO in January 1997.  At that time 
he testified that he had no problems with his back at the 
time of his service entrance and that he began to experience 
lower back pain during training exercises.  He indicated that 
he received treatment during service for his low back 
problems, to include when stationed in Germany.  He also 
testified that he received treatment from a private physician 
for low back complaints following service in the 1970s.

A VA orthopedic examination was conducted in March 1999.  The 
examiner indicted that he had reviewed the veteran's records.  
He included a very detailed and comprehensive history of the 
veteran's back-related problems since service.  The examiner 
pointed out that he had examined the veteran in May 1989, at 
which time the veteran had indicated that he had a history of 
a lifting injury when he picked up a shell weighing more than 
100 pounds while in the service.  The veteran complained of 
chronic low back pain, with limited ability to bend or lift.  
Sitting, standing, and walking also were noted to cause pain.  
He also reported having radiating pain into both legs down to 
the toes.  

The examination revealed marked complaints of pain throughout 
range of motion testing.  Reflexes were intact on 
neurological evaluation.  The diagnosis was chronic lumbar 
strain - History of lumbar strain injury.  

The examiner noted that the veteran gave a history of having 
low back strain before entry into the service, but that, 
however, the admission examination was noted to be 
unremarkable.  The examiner also stated that there were 
multiple notations in the veteran's medical records where he 
was seen for low back pain complaints, and that one would 
have to conclude that if he was allowed into service with 
negative findings then it was as least as likely as not that 
he had the onset of back problems while in the service due to 
the lifting injury as described.  The examiner further 
pointed out that, as far as spina bifida occulta, if indeed 
present, is of very little clinical significance.  

CT [computed tomography] testing of the veteran accomplished 
later in March 1999 showed L3 left-sided pars 
interarticularis defect with associated pseudoarthrosis, as 
well as a L3 spina bifida defect.  Diffuse marked bulging of 
the L4-5 disc with an associated asymmetric far lateral disc 
herniation vs. protrusion contacting the right exiting nerve 
root with associated posterior displacement was also 
diagnosed on CT examination.  Moderate diffuse disc bulge at 
L5-1 was noted. 

Nerve conduction studies, also taken in March 1999, showed 
left peroneal distal motor latency and amplitudes are within 
normal limits.  It was noted that the veteran could not 
tolerate any further study.  

To summarize, the veteran's statements and testimony 
describing his low back symptoms and the inservice injury are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

The first aspect of the veteran's claim to be discussed is 
whether the veteran had a low back disability at the time of 
entry into active duty.  In this regard at the time of 
entrance he gave a history of a lifting injury which occurred 
two months earlier.  He further indicated that he had 
occasional symptoms with heavy lifting.  However, the 
examination, which included x-rays showed no abnormality.  As 
a result he was allowed to enter active duty.  The VA 
examiner in March 1999 indicated that any preservice low back 
problems had resolved as evidence by the fact that the 
veteran was allowed to enter the military.  As such, the 
Board finds that the presumption of soundness on enlistment 
has not been clearly and unmistakably rebutted.  

The next aspect of the veteran's claim to be determined is 
whether any current back disorder is related to his military 
service.  In this regard, the service medical records 
show that the veteran was treated on several occasions for 
low back complaints.  The first postservice clinical evidence 
of back problems was in the mid 1980s.  However, a private 
physician in a July 1995 opinion related the veteran's 
current back problems to basic training.  Additionally, a VA 
examiner in Match 1999, after reviewing all the records, 
rendered an opinion that the veteran's low back pain was 
related to an inservice lifting incident.  There is no 
medical evidence of record which contradicts these opinions.  
Accordingly, it is the Board's judgment that the 
preponderance of the evidence is in favor of the veteran's 
claim.  Accordingly, service connection for a low back 
disorder is warranted.


ORDER

Service connection for a low back disorder is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

